Title: Abigail Adams to Cotton Tufts, 30 April 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					Dear Sir
					April 30 1800 Philadelphia
				
				I received Yours of the 22d Yesterday. I have already written You that the President and I are both well Satisfied with what you have done respecting help— I forwarded to you the Ways, and Means in a Letter of April 17th the receit of which I wish to learn as soon as possible. I have never lost any thing by post, and hope that what I then inclosed went safe— a vessel is now here going to Boston it is too late to send Grass seed, or we might have done it to advantage. the President has authorised me to have a number of Lombardy poplars sit out opposite the House near the wall which was new sit two years ago he says he will have them extended from the gate agains Beals to the corner against Mr Black. I am first for making an experiment of about 50 as far as they will extend in front—and that those Should be of some Size. if Hay is to be purchased at 4/6 pence the President would have three or 4 Ton bought, but thinks we are pretty well for Hay in our stables, but it is not like it can be lower
				by this vessel we propose to send the marble for the herths and the Sides and front of the chimny which I request may be made to conform to them. mr Bates is to make a Mantle peice in both the Rooms & the chimnys to be both alike for bigness— the sides of the Jams will also send which will be of cast Iron. the back you will provide I propose that there should be a portico over the back door the same as the front. I believe we had better not purchase any stock for fatning you mention a cow, & there is one Yoke of the oxen must either be sold or fatned. we have so many Horses that they devour all before them. shall we not want a supply of corn? will it not be best to get 50 or 60 Bushel & Rye. the price will rise as there is Such a scarcity in England that they are obliged to go to their Enemies to

feed them. 20 dollors pr Barrel is offerd for flower untill sep’br next, which will cause a great exportation of it from hence. I shall write to you immediatly upon the Sailing of this vessel. she is expected to go on saturday the 3d of May tho I wish the buisness expidited. I do not wish to have it so hurried as not to be well done—
				I hope to leave here the week after next the President will soon follow— I am most concernd about Garden Stuff enough—
				we are all well Mrs smith and cousin Betsy surprized us with a visit we were very glad to see them
				affectionatly / Yours
				
					A Adams
				
			